DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 04/16/2021 is accepted.
The oath submitted on 04/30/2021 is accepted.
The drawings submitted on 04/16/2021 are accepted.
No IDS was submitted.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 8, claim 8 does not end with a period, thus rendering the claim vague and indefinite as it is not clear if the claim was meant to have more limitations.  Appropriate correction is required.
Regarding claim 16, claim 16 appears to have a period at the end of line 5, thus rendering the claim vague and indefinite as there are more limitations after the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US 5444709 A) in view of Homchaudhuri et al. (US 20190327677 A1).

Regarding claim 1, Riddle discloses a method comprising: receiving, by an electronic device (Riddle, [Col 3, ln 8 – 10] data packets of a real-time data stream are received at a data destination connected to the local area network), a group of packets (Riddle, [Col 3, ln 13 - 15] a plurality of data frames are transmitted from the data source, to the data destination, each including at least one data packet); 
determining, from at least one packet of the group of packets, an identifier of a last packet of the group of packets (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream); 
determining, based on the identifier of the last packet of the group of packets, whether the last packet of the group of packets has been received (Riddle, [Col 3, ln 19 - 23] data packets that are the first data packets in respective frames to which they belong and data packets that are the last data packets in respective frames to which they belong include flags identifying them as such); 
determining that the last packet of the group of packets was received (Riddle, [Col 3, ln 25 - 27] using sequence numbers, frame numbers, and the flags in the data packets, complete data frames received at the data destination are identified), 
responsive the determining, performing, by the electronic device, entering a low power mode.
Homchaudhuri et al., for example (Homchaudhuri et al., [0050] an apparatus/processing system/wireless device/access terminal (AT) may generate an indication that it will enter a first mode such as a sleep mode or a power save) discloses responsive the determining, performing, by the electronic device, entering a low power mode (Homchaudhuri et al., [0050] during a period Ty, the AT may determine whether it has received any data from the AP and if not, the AT would enter the first mode/sleep mode/power save and if yes, the AT may increase Ty to have more time for receiving any additional data from the AP before the AT enters the first mode/sleep mode/power save at the end of Ty).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine responsive the determining, performing, by the electronic device, entering a low power mode as taught by Homchaudhuri et al. with the system of Riddle in order to consumer less power by turning off certain wireless device/access terminal (AT) components (Homchaudhuri et al., [0053]).

Regarding claims 2, 10, Riddle - Homchaudhuri et al. disclose each packet of the group of packets is identified by a sequence number and the identifier of the last packet of the group of packets comprises a sequence number of the last packet (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream).

Regarding claims 3, 11, 17, Riddle - Homchaudhuri et al. disclose the sequence number of the last packet comprises a highest sequence number across the group of packets (Riddle, [Col 5, ln 29 - 33] a complete frame is a number of packets all having the same frame number, having contiguous sequence numbers, and having the first flag bit set in the lowest-numbered packet and the last flag bit set in the highest-numbered packet).

Regarding claims 4, 12, Riddle - Homchaudhuri et al. disclose the at least one packet of the group of packets comprises, in a header (Riddle, FIG. 2, packet header), the identifier of the last packet of the group of packets (Riddle, [Col 4, ln 41 - 45] the first packet in a frame, the last packet in a frame, and packets in a key frame are identified by flag bits where 1XXX XXXX indicates a first packet in frame and X1XX XXXX indicates a last packet in frame).

Regarding claims 5, 13, 18, Riddle - Homchaudhuri et al. disclose the at least one packet is separate from the last packet (Riddle, [Col 5, ln 29 - 33] a complete frame is a number of packets all having the same frame number, having contiguous sequence numbers).

Regarding claims 6, 14, 19, Riddle - Homchaudhuri et al. disclose each packet of the group of packets comprises, in a header (Riddle, FIG. 2), the identifier of the last packet of the group of packets (Riddle, [Col 4, ln 24 - 30] the frame number along with some flag bits, allows the receiving node to determine when it has received a complete frame).

Regarding claims 7, 15, 20, Riddle - Homchaudhuri et al. disclose the identifier of the last packet is included in a control field of the header (Riddle, [Col 3, ln 60 - 63] the header may be used above a network level protocol like DDP or UDP that provide the addressing and checksums).

Regarding claim 8, Riddle - Homchaudhuri et al. disclose responsive to determining that the last packet of the group of packets was not received, foregoing, by the electronic device, entering the low power mode (Homchaudhuri et al., [0057] the apparatus increases Ty if the determination indicates the apparatus has obtained data from the wireless node, where the increase of Ty effectively delays [foregoes] the apparatus from entering the first mode/sleep mode/power save).  The motivation is the same as in claim 1.

Regarding claim 9, Riddle discloses a device (Riddle, [Col 3, ln 8 – 10] data packets of a real-time data stream are received at a data destination connected to the local area network) comprising: a memory (Riddle, [Col 5, ln 37 - 40] the type of data sent on each stream and what to do with it when it arrives is saved in a data structure on the receiving end, thus the device inherently comprises a memory); and at least one processor (Riddle, [Col 4, ln 57 - 59] a device that includes a frame reassembly process which combines the packets in a frame and passes them up to a higher layer, inherently comprises a processor) configured to: 
receive a group of packets (Riddle, [Col 3, ln 13 - 15] a plurality of data frames are transmitted from the data source, to the data destination, each including at least one data packet); 
determine, from at least one packet of the group of packets, an identifier associated with a last packet of the group of packets (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream); 
determine, based on the identifier of the last packet of the group of packets, whether the last packet of the group of packets has been received (Riddle, [Col 3, ln 19 - 23] data packets that are the first data packets in respective frames to which they belong and data packets that are the last data packets in respective frames to which they belong include flags identifying them as such); and 
determining that the last packet of the group of packets was received (Riddle, [Col 3, ln 25 - 27] using sequence numbers, frame numbers, and the flags in the data packets, complete data frames received at the data destination are identified), 
responsive the determining, performing, by the electronic device, entering a low power mode.
Homchaudhuri et al., for example (Homchaudhuri et al., [0050] an apparatus/processing system/wireless device/access terminal (AT) may generate an indication that it will enter a first mode such as a sleep mode or a power save) discloses responsive the determining, performing, by the electronic device, entering a low power mode (Homchaudhuri et al., [0050] during a period Ty, the AT may determine whether it has received any data from the AP and if not, the AT would enter the first mode/sleep mode/power save and if yes, the AT may increase Ty to have more time for receiving any additional data from the AP before the AT enters the first mode/sleep mode/power save at the end of Ty).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine responsive the determining, performing, by the electronic device, entering a low power mode as taught by Homchaudhuri et al. with the system of Riddle in order to consumer less power by turning off certain wireless device/access terminal (AT) components (Homchaudhuri et al., [0053]).

Regarding claim 16, Riddle discloses a non-transitory machine readable medium comprising instructions (Riddle, [Col 5, ln 37 - 40] the type of data sent on each stream and what to do with it when it arrives is saved in a data structure on the receiving end, thus the device inherently comprises a memory) that, when executed by one or more processors (Riddle, [Col 4, ln 57 - 59] a device that includes a frame reassembly process which combines the packets in a frame and passes them up to a higher layer, inherently comprises one or more processors), cause the one or more processors to perform operations comprising: 
receiving, by an electronic device (Riddle, [Col 3, ln 8 – 10] data packets of a real-time data stream are received at a data destination connected to the local area network), a group of packets, wherein each packet of the group of packets includes a sequence number (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream),
determining, from at least one packet of the group of packets, a highest sequence number across the group of packets (Riddle, [Col 5, ln 29 - 33] a complete frame is a number of packets all having the same frame number, having contiguous sequence numbers, and having the first flag bit set in the lowest-numbered packet and the last flag bit set in the highest-numbered packet),
determining, based on the highest sequence number across the group of packets, whether the last packet of the group of packets has been received (Riddle, [Col 3, ln 19 - 23] data packets that are the first data packets in respective frames to which they belong and data packets that are the last data packets in respective frames to which they belong include flags identifying them as such); and 
determining that the last packet of the group of packets was received (Riddle, [Col 3, ln 25 - 27] using sequence numbers, frame numbers, and the flags in the data packets, complete data frames received at the data destination are identified), 
responsive the determining, performing, by the electronic device, entering a low power mode.
Homchaudhuri et al., for example (Homchaudhuri et al., [0050] an apparatus/processing system/wireless device/access terminal (AT) may generate an indication that it will enter a first mode such as a sleep mode or a power save) discloses responsive the determining, performing, by the electronic device, entering a low power mode (Homchaudhuri et al., [0050] during a period Ty, the AT may determine whether it has received any data from the AP and if not, the AT would enter the first mode/sleep mode/power save and if yes, the AT may increase Ty to have more time for receiving any additional data from the AP before the AT enters the first mode/sleep mode/power save at the end of Ty).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine responsive the determining, performing, by the electronic device, entering a low power mode as taught by Homchaudhuri et al. with the system of Riddle in order to consumer less power by turning off certain wireless device/access terminal (AT) components (Homchaudhuri et al., [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Giesberts et al. (US 20050152359 A1) a receiving device that performs a test to determine that no further MAC sub-frames are available, and terminate reception since the last MAC sub-frame intended for the receiving device has been processed, then the receiving device may decide to enter some form of power saving mode.
Ryoo et al. (US 20160323823 A1) discloses a UE supporting a power saving mode (PSM) mechanism to decrease power consumption and the UE may receive a signal for instructing deactivation of a 2nd access module via a 1st access link, where the UE may detect that the last packet is received based on the sequence number for the last packet acquired, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416